Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Regarding claims 1, 21, and 22, Applicant argues (pg. 10 of the Remarks) that Video0 fails to teach “wherein the first input is a swipe gesture” and “prior to recording of at least one data stream of one of more data streams, detect activation of the record affordance” Examiner respectfully disagrees. Video0 teaches (2:04-2:06) receiving a user input that is a swipe down gesture and Video0 teaches (2:08) prior to recording the my file app menu, resume recording is selected (i.e., activation of the record affordance.) Therefore, Video0 teaches “wherein the first input is a swipe gesture” and “prior to recording of at least one data stream of one of more data streams, detect activation of the record affordance.” Applicant’s other arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over “AZ Screen Recorder - No Root Needed - Including Lollipop Roms" (hereinafter, Video0) in view of “Screen Skill: Screen Recorder” (hereinafter Video5.)
Regarding claim 1, “An electronic device comprising: a display device; one or more processors; memory; and one or more programs stored in memory, including instructions which, when executed by the one or more processors, cause the electronic device to” Video0 teaches (0:00-3:33 time in the video) a computerized device (i.e., Samsung smartphone Android device).
As to “display a first user interface for a first application” Video0 teaches (1:59-2:03) device displays a first interface for “my files app” (i.e., a first application.) 
As to “while displaying the first user interface, receive a first user input, wherein the first input is a swipe gesture” Video0 teaches (2:04-2:06) receiving a user input that is a swipe down gesture.
As to “concurrently display, via the display device, the first user interface and a second user interface for a second application, wherein at least a portion 
As to “and wherein the first user input is received while there is no user interface for the second application being displayed” Video0 teaches (1:59-2:03) no user interface for the recording app/controls is currently shown. 
As to “prior to recording of at least one data stream of one of more data streams, detect activation of the record affordance” Video0 teaches (2:08) prior to recording the my file app menu, resume recording (i.e., record affordance) is selected.
As to “in response to detecting activation of the record affordance, initiate the recording of at least one data stream of one or more data streams” Video0 teaches (2:09) commencing the recording of the video/data stream.
As to “display, via the display device on the second user interface, a stop affordance” Video0 teaches (2:22) a menu of the second application that allows pausing and stopping the recording of the video/data stream.
As to “detect one or more inputs including an input corresponding to activation of the stop affordance; and in response to detecting the one or more inputs, stop recording of the at least one data stream of the one or more data streams.” Video0 teaches (2:22-2:24) stopping the video recording.


Regarding claim 2, “The electronic device of claim 1, wherein the electronic device includes a touch-sensitive surface, and the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: prior to concurrently displaying, on the display, the user interface for the first application and the user interface for the second application” Video0 teaches (0:29 and 2:24) displaying both the home screen and the AZ Screen Recorder control menu. As shown this can occur before and after each recording.

As to “while displaying the control user interface for the second application, receiving a second swipe input in a second direction at the touch-sensitive surface” Video0 teaches (2:15) a swipe up on AZ’s notification menu, removes AZ’s notification control menu.
Video0 after removing Az’s notification control menu does not show “and wherein the record affordance of the user interface for the second application is displayed as part of the control user interface in response to receiving the second swipe input.” However, Video0 teaches (0:35) an option (potential embodiment) whereby stop options include showing a red blinking dot, whereby tapping the dot can also resume the video/recording (i.e., a record affordance.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the embodiment shown by Video0 with the red blinking dot as it would afford users additional options to start and stop a video/recording.

claim 3, “The electronic device of claim 1, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: prior to concurrently displaying, on the display, the user interface for the first application and the user interface for the second application” Video0 teaches (0:29 and 2:24) displaying both the home screen and the AZ Screen Recorder control menu. As shown this can occur before and after each recording.
As to “receiving a request to display controls for controlling functions of the second application; in response to receiving the request to display controls for controlling functions of the second application, displaying a control user interface that includes one or more controls for controlling functions of the second application, while the control user interface is displayed, displaying the record affordance as part of the control user interface. Video0 teaches (1:54-1:57) a swipe down action that shows control options for Resume and Stop a recording.

Regarding claim 4, “The electronic device of claim 1, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: in response to detecting activation of the record affordance, updating the display to not include the record affordance.” Video0 teaches (1:20) after the recording commences the AZ menu is removed from the display.

claim 5, “The electronic device of claim 3, wherein the control user interface includes a record affordance that is controlled by the second application and is overlaid on top of the user interface for the first application.” Video0 teaches (2:24, 0:29, 1:14-1:15,) showing AZ Screen Recorder (i.e., second application) control menu overlaid on the home screen

Regarding claim 6, “The electronic device of claim 4, wherein updating the display to not include the record affordance includes replacing the record affordance with the stop affordance.” Video0 teaches (0:35) stop options include showing a red blinking dot, where a double tap on the dot is used to stop the video.

Regarding claim 7, “The electronic device of claim 1, wherein the at least the portion of the user interface for the second application is not recorded as part of the at least one data stream of the one or more data streams.” Video0 teaches (2:24, 0:29, 1:14-1:15,) showing AZ Screen Recorder (i.e., second application) control menu overlaid on the home screen, the AZ Screen Recorder control menu isn’t recorded in the video.

Regarding claim 8, “The electronic device of claim 1, wherein the second application provides an option for recording audio data and video data of the first application.” Video0 teaches (0:33) options for recording audio and video. 

claim 9, “The electronic device of claim 1, wherein the second application provides an option for recording event information of the first application that can be used to reproduce audio and video of the first application.” Video0 teaches (2:30-2:40) playback of the recording demonstrates that the screen data is captured along with sound data and user voice, from a microphone is captured. The playback of the recording corresponds to the recording from time 1:20-1:30.

Regarding claim 10, “The electronic device of claim 1, wherein the electronic device includes a microphone, and wherein the second application provides an option for recording audio data and video data of the first application and audio received at the microphone of the device.” Video0 teaches (2:30-2:40) playback of the recording demonstrates that the screen data is captured along with sound data and user voice, from a microphone is captured. The playback of the recording corresponds to the recording from time 1:20-1:30.

Regarding claim 11, “The electronic device of claim 1, wherein the electronic device includes a microphone and a camera sensor, and wherein the second application provides an option for recording audio data and video data of the first application, audio received at the microphone of the device” Video0 teaches (2:30-2:40) playback of the recording demonstrates that the screen data is captured along with sound data and user voice, from a microphone is 
As to “and video received at the camera sensor of the device.” Video0 teaches (0:50) there is a front facing camera (i.e., front-camera) in the top right corner of the Samsung smartphone and option for capturing face in a small overlay window, using the front-camera.

Regarding claim 12, “The electronic device of claim 11, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: while recording, displaying, on the display, a picture-in-picture video of the video received at the camera sensor of the device.” Video0 teaches (0:50) option for capturing face is in a small overlay window, using the front-camera.

Regarding claim 13, “The electronic device of claim 1, wherein initiating the recording of the at least one data stream of the one or more data streams includes storing each data stream of the at least one data stream separately in memory.” Video0 teaches (0:50) output directory /storage/emulated/0/AzRecorderFree for the recording.

Regarding claim 14, “The electronic device of claim 1, wherein initiating the recording of the at least one data stream of the one or more data streams 
As to “synchronization data to synchronize playback of the at least one data stream.” Video0 teaches (2:30-2:40) playback of the recording demonstrates that the screen data is captured along with sound data and user voice, from a microphone is captured. The playback of the recording corresponds to the recording from time 1:20-1:30. In the recording the audio data/stream is synchronized with the video data/stream.

Regarding claim 15, “The electronic device of claim 1, the method further comprising: while recording of the at least one data stream of one or more data streams is in progress, displaying a visual indicator of the second application that indicates the at least one data stream of the one or more data streams is being recorded.” Video0 teaches (0:35) showing a red blinking dot and a time limit.

Regarding claim 17, “The electronic device of claim 1, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: in response to detecting activation of the stop affordance, displaying, on the display, a second user interface of the second application, wherein the second user interface of the second application provides one or more options to edit or playback the recorded at least one data stream of the one or more data streams.” Video0 teaches (2:24) option to allow playback of the video.

Regarding claim 19, “The electronic device of claim 1, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: storing a temporal marker; and wherein the temporal marker is associated with a time of at least one of the one or more data streams and wherein the temporal marker is based on information received from the first application.” Video0 teaches (2:47-3:00) time bar/temporal marker for searching the video, includes time for the captured homescreen.

Regarding claim 21, its rejection is similar to claim 1. 

Regarding claim 22, its rejection is similar to claim 1. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Video0 and Video5 in view of Rossmann (US 20140073298.)
Regarding claim 16, Video0 and Video5 do not teach “The electronic device of claim 1, wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: in response to detecting activation of the stop affordance, displaying, on the display, a second user interface of the second application, wherein the second user interface of the second application provides an option for sharing the recorded at least one data stream of the one or more .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Video0 and Video5 in view of Chen et al.(US 20150087414, hereinafter Chen.)
Regarding claim 18, Video0 and Video 5 do not teach “The electronic device of claim 1, wherein the one or more data streams include a remote data stream received from a second electronic device different from the first electronic device.” However, Chen teaches (¶0025 and ¶0037) that a mobile device has a gaming client (i.e. application) that enables the mobile device to act as a local communication node for online games that are implemented by game server. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teaching of recording what appears onscreen as taught by Video0 and Video5 with the receiving a remote data stream as taught by Chen in order to capture and re-watch moments of gameplay. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Video0 and Video5 in view of “GIF converter - AZ Screen Recorder” (hereinafter Video3.)
claim 20, Video0 and Video5 do not teach “The electronic device of claim 19, the method wherein the one or more programs further include instructions which, when executed by the one or more processors, further cause the electronic device to perform: generating a highlight data stream based on the temporal marker and based on a portion of the at least one data stream of the one or more data streams. However, Video3 teaches (around 7 second mark) creating a GIF (i.e. a highlight data stream); (around 14-30 second mark) user uses temporal markers to select a portion of the recorded file that will be converted into a GIF. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the features taught by Video0 and Video 5 with the GIF creation taught in Video3 in order to generate and share a smaller sized clip (i.e. less memory/bandwidth intensive) of a noteworthy event that occurs in the recording.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marcin et al. (US 20160055246) – (¶0020) user performs a swipe action that initiates a screen capture by the content agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425